Citation Nr: 1745946	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  17-38 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

1.  Whether a reduction from 50 percent to 40 percent for bilateral hearing loss, effective July 1, 2017, was proper.

2.  Entitlement to a disability rating higher than 50 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1948 to January 1951.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The motion to advance this appeal on the Board's docket is granted and this appeal is been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  At the time of the reduction of the disability rating for hearing loss from 50 percent to 40 percent, the evidence did not show material improvement in the disability to include in the ability to function under the ordinary conditions of work and life.

2.  The Veteran has not had worse hearing acuity during the appeal period than Level V hearing in the right ear with speech recognition of 70 percent using the Maryland CNC list and level XI hearing in the left ear with speech recognition of 22 percent using the Maryland CNC list.  


CONCLUSIONS OF LAW

1. The reduction of the rating for bilateral hearing loss from 50 percent to 40 percent, effective July 1, 2017, was improper, and the 50 percent rating must be restored.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344, 4.1, 4.2, 4.10 (2016)

2.  The criteria for a disability rating for bilateral hearing loss higher than 50 percent have not been met.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.21, 4.85, 4.86 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This case began when VA received a claim in October 2016 for a higher disability rating for the Veteran's bilateral hearing loss disability.  In response to that claim the RO ensured that the Veteran was scheduled for a VA examination of his hearing in November 2016.  Following that examination, the RO proposed a reduction in the rating.  The RO reduced the rating from 50 percent to 40 percent, effective July 1, 2017, in the April 2017 decision on appeal.  The Veteran appealed that determination to the Board.  In this Board decision, the Board determines that the reduction was not based on evidence of material improvement of his disability under the ordinary conditions of life and work.  The Board therefore determines that restoration of the 50 percent rating is warranted.  The Board also determines that a rating higher than 50 percent is not warranted for any period on appeal.  

Prior to the claim received in October 2016, the Board had granted service connection for left ear hearing loss in a May 2007 decision.  In a subsequent May 2007 rating decision, the RO assigned a noncompensable rating from July 8, 2003.  A July 2007 rating decision increased the rating to 10 percent.  An April 2013 rating decision granted right ear hearing loss and granted an increased rating for bilateral hearing loss to 50 percent from October 31, 2012.  

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio. See Greyzck v. West, 12 Vet. App. 288, 292 (1999). 

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2014); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in decibels (dB) as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hertz (Hz).  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 decibels or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  Exceptional hearing patterns were shown on the November 2016 VA audiological examination discussed below, and the special ratings for these patterns are therefore applicable.  38 C.F.R. § 4.86.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

The assignment of a rating for hearing loss is achieved by a mechanical application of the rating schedule to the numeric designations assigned after audiometric valuations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  However, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the Court held that in addition to dictating objective test results in a VA audiology examination a VA audiologist should describe the functional effects caused by a hearing disability in his or her final report.

As background, the Veteran was granted an increased disability rating of 50 percent based on a March 2013 VA examination report.  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 35, 50, 65, 75, and 80 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 95, 105+, 105+, 105+, and 105+ dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 72 percent for the right ear and 32 percent for the left ear.  Here, the Veteran's hearing loss in the left ear represents an exceptional pattern of hearing loss in that puretone threshold at each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more indicating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Using Table VI, the Veteran's March 2013 examination results revealed level VI hearing in the right ear and level XI hearing in the left ear.  Combining these levels according to Table VII results in a 50 percent rating.  Additionally, under 38 U.S.C.A. § 4.86, referable to exceptional hearing patterns, utilizing Table VIA, the Veteran's numeric designation of hearing impairment based only on puretone threshold average is level XI in the left ear, resulting in a 50 percent disability rating, but no higher.  

The Veteran was afforded a VA audio examination in November 2016 to determine the severity of bilateral hearing loss (with a November 2016 addendum).  This report includes audiometric test results for both ears.  Puretone thresholds in the right ear at 500, 1000, 2000, 3000, and 4000 Hz were 25, 50, 65, 65, and 75 dB respectively.  Puretone thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 Hz were 80, 100, 95, 95, and 105 dB respectively.  Speech recognition scores obtained using the Maryland CNC Test were 70 percent for the right ear and 22 percent for the left ear.  

Here, the Veteran's hearing loss in the left ear represents an exceptional pattern of hearing loss in that puretone threshold at each of the four frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more indicating exceptional patterns of hearing impairment.  38 C.F.R. § 4.86.  Using Table VI, the Veteran's November 2016 examination results revealed level V hearing in the right ear and level XI hearing in the left ear.  Combining these levels according to Table VII results in a 40 percent rating.  However, under 38 U.S.C.A. § 4.86, referable to exceptional hearing patterns, utilizing Table VIA, the Veteran's numeric designation of hearing impairment based only on puretone threshold average is level X in the left ear, resulting in a 40 percent disability rating, but no higher.  With respect to the functional impact of his bilateral hearing loss, the examiner indicated the Veteran reported that he has difficulty hearing over the telephone.

Post-service private treatment records include private audiograms dated in June  February 2014, and December 2016 from Ear, Nose, & Throat Surgeons of Western New England, which shows the clinician opined that comparison of the February 2014 audiogram results with the December 2016 audiogram results show hearing loss was worse in the left ear.  The reported speech discrimination scores for the June 2012, February 2014, and December 2016 private audiograms show that the clinician did not use the Maryland CNC test as required by VA regulation but rather a different word list to obtain speech recognition scores.  

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  "The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See  Kitchens, 7 Vet. App. 320 (1995)."

In this case, the record does not show an improvement in the Veteran's hearing loss that included improvement in the Veteran's ability to function under the ordinary conditions of life and work..  

The November 2016 examination report includes no comment as to whether the Veteran's hearing loss disability improved to the extent that he had improvement in the ability to function under the ordinary conditions of life and work.  Nor is there any other evidence in the record to this effect.  VA treatment notes tend to contradict such a determination, as they show that the Veteran complained of worsening hearing loss, and reported the inability to hear over the phone due to his hearing disability, and VA records show that he has obtained hearing aids.

The lay evidence supports that there was not improvement in the Veteran's ability to function under the ordinary conditions at the time of the reduction and the VA examination report that the RO based its determination upon does not address this requirement.  The Veteran contends that his hearing has not improved, and instead has worsened over time.  In September 2016, the Veteran was seen in VA Audiology Clinic for reevaluation since February 2014.  The Veteran reported that his hearing had worsened and the clinic notes include that his puretone thresholds had actually dropped.  

Here, the Board finds that, at the time the reduction was effectuated, it was not shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, 5 Vet. App. at 421; Kitchens v. Brown, 7 Vet. App. 320, 325 (1995).  In this regard, the evidence relied upon by the RO to reduce the rating was inadequate, and did not otherwise establish by a preponderance that there was actual improvement in the Veteran's hearing loss disability, including in his ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-21; see also Faust v. West, 13 Vet. App. 342 (2000).  This is true particularly when considering the Veteran's hearing loss in relation to its history.


The law is clear that certain procedures must be followed when a disability rating is reduced.  The failure to comply with the requirements renders the reduction from 50 percent to 40 percent void ab initio.  Kitchens v. Brown, 7 Vet. App. 320 (1995); Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992). 

Where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  That action is required in the instant case.  Accordingly, the previously assigned 50 percent rating for the Veteran's service-connected hearing loss is restored as of the date of reduction on July 1, 2017.

The Board now turns to the issue of whether a higher rating is warranted for any period on appeal.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The only audiology testing that is valid for VA rating purposes is that from the November 2016 examination.  Evidence submitted by the Veteran includes audiometric testing but the evidence shows that a word list other than the Maryland CNC test was used and therefore the examinations are not valid for rating purposes.  That November 2016 VA examination revealed puretone thresholds for the right ear that average over the four frequencies of interest to 64 dB and puretone thresholds for the left ear at those frequencies that average to 99 dB.  Speech recognition scores were 70 percent for the right ear and 22 percent for the left ear.  The left ear results fall into the exceptional pattern specified at 38 C.F.R. § 4.86.  The most favorable Roman numeral assignments are XI for the left ear and V for the right ear.  Application to Table VII yields a rating of 40 percent.  Thus, the requirements for a rating higher than 50 percent are not met.  

There is nothing unusual or exceptional about the Veteran's hearing loss disability picture and therefore referral for extraschedular consideration under 38 C.F.R. § 3.321(b) is not warranted in this case.

For these reasons, the Board finds that the criteria for a rating higher than 50 percent for the Veteran's hearing loss disability have not been met for any period of time on appeal.  Hence, the appeal must be denied as to a rating higher than 50 percent.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

      (Continued on next page)

ORDER

A 50 percent disability rating for bilateral hearing loss is restored effective July 1, 2017.

A disability rating higher than 50 percent, for bilateral hearing loss, is denied.  



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


